Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 6802886 B2) (hereinafter “Hoffman”) in view of Marsh et al. (US 2009/0324440 A1) (hereinafter “Marsh”).

Regarding claims 1, 3, 4, 5, 6, 35, and 36, Hoffman teaches a method of making metallized iron agglomerates by combining iron/steel particles, i.e., iron ore fragments, a reductant, and a cellulose fiber binder material, i.e., biomass, compacting the combination to form a solid agglomerate and reducing the iron portions in a direct reduction furnace (Hoffman, Abstract). Hoffman also teaches the cellulose fiber used as a binder in the production of green agglomerates in the present invention can be derived from waste materials such as used paper, cardboard, wood scrap, bagasse (sugar cane waste), or municipal waste (Hoffman, Column 4, lines 8-11). Hoffman also teaches iron bearing materials are fed from the hopper along with the 
Moreover, Hoffman teaches that the iron bearing materials can be metallized DRI fines, dust, waste pellet fines, and virgin iron ore, in the form of fines, with a particle size of up to 6 mm (Hoffman, Column 4, lines 46-65). Hoffman also teaches it has been found that cellulose fiber material effectively act as a reductant and in some circumstances can replace some or all of the more costly beneficiated reductants, thus, the potential exists for the reductant component in the agglomerate to be 100% replaced by cellulose material, especially if there is an economic advantage to doing so (Hoffman, Column 5, lines 15-21). Hoffman also teaches that the mixture is preferably briquettes so that the high pressure briquetting process will compact the agglomerates (Hoffman, Column 5, lines 41-44). Additionally, Hoffman teaches 22 cc briquettes were revealed (Hoffman, Column 6, line 52), i.e., 20 cm3, with a major dimension of at least 2.71 cm (volume= 20cm3;                         
                            a
                            =
                            
                                
                                    20
                                
                                
                                    3
                                
                            
                            =
                            2.71
                             
                            c
                            m
                        
                    ), it is clear that even if the briquettes are cubic in shape, the major dimension would be 2.71 cm and if the briquettes were rectangular in shape then the major dimension would be greater than 2.71 cm. 
The size of the briquettes of Hoffman would fall within the ranges of claims 1, 35, and 36 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
The briquettes of iron bearing materials and cellulose fibers of Hoffman corresponds to briquettes of iron ore fragments and biomass having a major dimension of 1- 10 cm and the heat generated within the iron ore fragments, and the biomass acting as a reductant and reducing iron 

While Hoffman teaches that the briquettes are used in a direct reduction furnace (Hoffman, Abstract), Hoffman does not explicitly disclose transporting briquettes through a preheating chamber and preheating the briquettes to a temperature of at least 400°C as the briquettes move through the preheating chamber; and transporting the preheated briquettes through a heating/reduction chamber that has an anoxic environment, and exposing the briquettes to electromagnetic energy, in the form of microwave energy, under anoxic conditions, the microwave energy generating heat within the iron ore fragments, and the biomass acting as a reductant and reducing iron ore in a solid state, as the briquettes move through the heating/reduction chamber.

With respect to the difference, Marsh teaches a process for reducing a metal-containing material by providing a metal-containing material, heating the material by convective and/or conductive and/or radiative means and exposing the material to microwave energy (Marsh, [0019-0022]). Marsh also teaches that the metal-containing material may be iron ores, including hematite (Marsh, [0043-0045]). Marsh also teaches that the heating by convective and/or conductive and/or radiative means is to a temperature in the range of 400-850°C, where the heating step preferably excludes the use of microwave or radio frequency energy to significantly heat the material (Marsh, [0060] and [0063]). Moreover, Marsh teaches the reduction reaction may be carried out in a reducing gas atmosphere, preferably in a hydrogen atmosphere, i.e., anoxic environment (Marsh, [0094]). Marsh also teaches the inventors surprisingly found that the 
As Marsh expressly teaches the method enables the reduction of metal ores/concentrates without the need to heat the ore/concentrate to a high temperature which in turn makes the process energy efficient and environmentally friendly (Marsh, [0030]).
Hoffman and Marsh are analogous art as they are both drawn to using iron containing briquettes/pellets in a direct reduction process (Hoffman, Abstract; Marsh, Abstract).
In light of the motivation to using the direct reduction process as taught in Marsh above, it therefore would have been obvious to one of ordinary skill in the art to use the direct reduction process with the briquettes of Hoffman in order to enable the reduction of metal ores/concentrates without the need to heat the ore/concentrate to a high temperature making the process energy efficient and environmentally friendly, and thereby arrive at the present invention. 
The heating the material by convective and/or conductive and/or radiative means to a temperature of 400-850°C of Marsh, corresponds to transporting briquettes through a preheating chamber and preheating the briquettes to a temperature of at least 400°C as the briquettes move through the preheating chamber of claim 1 and preheating the iron ore fragments and the biomass to a temperature in a range of 400-900°C of claim 6 of the present invention. The use of microwave energy and/or radio frequency energy to reduce the material in a hydrogen atmosphere of Marsh corresponds to transporting the preheated briquettes through a heating/reduction chamber that has an anoxic environment, and exposing the briquettes to 
The application of microwave and radio frequency energy, together with conventional heating means, achieving reduction and/or metallization of a metal in a metal-containing material at a lower temperature and at a shorter residence time of Marsh corresponds to controlling process operating conditions so that iron ore fragments are heated to a temperature in a range at which there is metallization of the iron ore fragments of claim 3, in the case of hematite, controlling process operating conditions so that the iron ore fragments are heated to a temperature in a range of 800-950°C for metallization of the hematite of claim 4, and controlling process operating conditions so that the iron ore fragments are reduced to a required degree of metallization and forms a solid state metallic iron product of claim 6 of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claim 2, given that the briquettes and method of reducing iron ore of Hoffman in view of Marsh are substantially identical to the briquettes and method of direct reduction of iron ore as used in the present invention, as set forth above, it is clear that the cellulose fibers, i.e., biomass, of the briquettes of Hoffman in view of Marsh would intrinsically have the microwave energy generating heat within the biomass as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
   
	



Claims 1-6 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2012/0031232 A1) (hereinafter “Huang”) in view of Villarreal-Trevino et al. (WO 00/47780) (hereinafter “Villarreal”) and Eisele et al. (US 7,632,330 B2) (hereinafter “Eisele”).

Regarding claims 1, 2, 6, 35, and 36, Huang teaches a process for reducing and smelting iron ore and generating syngas of a controlled high quality composition (Huang, [0002]). Huang also teaches a method using a combined successive microwave heating and plasma/electric arc heating in separate zones for the co-production of pig iron, high quality syngas, and biomass to liquid production (Huang, [0037]). Huang teaches that iron ore is mined, crushed, ground, and concentrated to increase the iron content and are mixed with carbon containing material as either fine solid particles or as a liquid in a certain ratio (Huang, [0058]) and then the mixture is used as the feed material (Huang, [0059]). The use of solid state iron ore mixed with the carbon containing material as fine solid particles of Huang corresponds to reducing iron ore in a solid state of the present invention.

Huang further teaches the concentrated fine particles of iron ore, preferably at least finer than 100 mesh, and preferably finer than 325 mesh, are mixed with fine particles of a carbon containing material preferably at least finer than 100 mesh, preferably finer than 200 mesh and the mixture is used as feed material in the form of loose powdered masses or of agglomerates with a binder, and a hydrogen-containing compound as fine solid particles, including bituminous coal, where the mixture is used as feed material in the form of loose powdered masses or of agglomerates with a binder, i.e., a briquette of iron ore and binder (Huang, [0058-0059]). 
It is clear that the agglomerates would include the iron ore particles (0.15mm), the carbon containing particles (0.15mm), i.e., biomass, and the hydrogen-containing particles plus the binder which when formed into the agglomerates would be capable of having a diameter that may overlap with the presently claimed amount.  Given that the specification of the present invention defines “briquette” as agglomerates of multiple iron ore fragments and that the briquettes can contain a binder to facilitate holding the briquette together (Specification, pg. 5 line 35-pg. 6 line 2 and pg. 6 lines 26-30), the agglomerates of fine particles of iron ore and fine 
The process of reducing and smelting iron ore where iron oxide fines and biomass are mixed and then heated in a first zone of Huang corresponds to a continuous process for direct reduction of iron ore of the present invention. The heating of the iron ore and feedstock coal mixture to 800°C of Huang corresponds to the electromagnetic energy, in the form of microwave energy, generating heat within the iron ore of the present invention. 
Huang also teaches that microwaves are introduced into the microwave heating zone 101 through waveguide segments 109 (Huang, [0054]). Moreover, Huang teaches that in the microwave reduction zone, 101, fast iron ore reduction occurs before moving to the plasma/electric arc heating zone (Huang, [0067]). The use of the microwave heating zone for the fast reduction of iron ore of Huang corresponds to the electromagnetic energy being in the form of microwave energy of the present invention. 
Further, Huang teaches the iron oxide fines and biomass are subjected to DRI (direct reduced iron) and is conveyed to the plasma/electric arc second heating zone in the air tight reactor chamber where it is quickly heated to a much higher temperature to complete the reduction of the iron oxide in the feed mixture and melt the iron formed thereby to form pig iron nuggets (i.e., direct reduction of iron ore includes a chamber for exposing iron ore and biomass to electromagnetic energy under anoxic conditions and heating and reducing iron ore in a solid state) (Huang, [0039]). The conveying of iron oxide fines and biomass to the plasma/electric arc second heating zone of Huang corresponds to transporting the preheated iron ore and biomass 
Additionally, Huang teaches the waveguide segments 109 are purged continuously with an inert gas, CO, H2, or syngas through a port 301 as shown in FIG. 3 to prevent air from getting into the furnace chamber 100 if the window is broken (Huang, [0054]). The continuous purging of the waveguide segments with an inert gas of Huang corresponds to the anoxic environment of the heating/reducing chamber of the present invention.
Moreover, Huang teaches that the biomass is charged into the chamber in a layer over the layer of the main feedstock mixture as a thermal insulator to reduce heat loss, utilize heat more efficiently, increase syngas output, and facilitate carbon reaction with excess steam and CO2 especially in the plasma/electric arcing zone, (i.e., the biomass can utilize heat more efficiently because biomass can insulate the iron during the microwave zone heating) (Huang, [0073]). The layer of biomass over the layer of main feedstock mixture corresponds to the iron ore and biomass being in contact under the anoxic conditions of the present invention. The biomass facilitating the reaction of carbon with excess steam and CO2 of Huang, corresponds to the biomass acting as a reductant of the present invention. The utilizing heat and insulation properties of biomass of Huang, corresponds to the microwave energy generating heat within the biomass of claim 2 of the present invention.

However, Huang does not explicitly disclose (a) the iron ore and biomass are transported through a preheating chamber which preheats the iron ore and biomass as they move through the preheating chamber or that the iron ore and biomass are preheated to a temperature of 400-900°C 
With respect to difference (a), Villarreal teaches a method for preheating of direct reduced iron used as feed to an electric arc furnace in which the direct reduced iron is preheated by a hot non-oxidizing gas (Villarreal, pg. 4, lines 16-18). Villarreal also teaches that the non-oxidizing gas is heated to a temperature in the range of about 400-1000°C and when the hot non-oxidizing gas is contacted with the direct reduced iron, the gas transfers its heat potential through convective means to the direct reduced iron (Villarreal, pg. 5, lines 13-23). Further, Villarreal teaches that the high temperature of the direct reduced iron is in a range from about 400-800°C (Villarreal, claim 5). 
As Villarreal expressly teaches, preheating the direct reduced iron with the non-oxidizing gas, avoids the re-oxidation of the feeding charge, achieving a more cost-effective way to produce steel, reduces the electric demand, and decreases the heating time and overall tap-to-tap time, which increases productivity of the EAF (Villarreal, pg. 3, lines 8-13). 
Huang and Villarreal are analogous art as they are both drawn to a method of reducing iron (Huang, Abstract; Villarreal, Abstract).
In light of the motivation to preheat the direct reduced iron to a temperature of 400-800°C as taught in Villarreal, it therefore would have been obvious to one of ordinary skill in the art to preheat the iron ore and biomass of Huang in order to avoid the re-oxidation of the feeding charge, achieve a more cost-effective way to produce steel, reduce the electric demand, and decrease the heating time and overall tap-to-tap time, and thereby arrive at the present invention.
Preheating at 400-800°C corresponds to preheating iron ore and biomass to a temperature in a range of 400-900°C of claim 6 of the present invention. 


With respect to difference (b), Eisele teaches a method to produce metallic iron from iron ore, a composition comprising a mass of material formed from a mixture of iron ore particles and particles of a reductant that can be biomass material in particulate form, where the mass of ore and reductant material can be of any suitable size, including in pellet or briquette form with a size ranging from 4-8cm in diameter, and more preferably in the range of 0.25-4cm, and even more preferred in the range of 0.5-2.5cm in diameter (Eisele, Abstract and Column 5, line 63-Column 6, line 3).    
As Eisele expressly teaches the pellets and briquettes should be small enough so that the heat quickly reaches the interior of each piece (Eisele, Column 5, lines 64-66).
Huang, Villarreal, and Eisele are analogous art as they are all drawn to a method of reducing iron (Huang, Abstract; Villarreal, Abstract; Eisele, Abstract). 
In light of the motivation to have briquettes with a size ranging from 4-8cm in diameter as taught in Eisele above, it therefore would have been obvious to one of ordinary skill in the art to have the agglomerates of fine particles of iron ore and fine particles of a carbon containing material of Huang in view of Villarreal, in order to be small enough so that the heat quickly reaches the interior of each piece, and thereby arrive at the present invention. 
The range of Eisele overlaps with the ranges of claims 1, 35, and 36. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claims 3, 4, and 5, Huang also teaches that during the microwave heating, iron ore is quickly partially reduced into direct reduced iron and after direct reduced iron is formed, the feed material becomes a poor microwave absorber due to the formation of networked metallic iron (Huang, [0062]). Huang further teaches that microwave heating is designed to result in approximately 50-70% metallization with high heating efficiency (Huang, [0062]). Moreover, Huang teaches that at elevated temperatures in the carbon enriched microwave reduction zone, at a temperature of 800°C, most water and CO2 react with carbon to form H2 and CO and that in the in-situ reforming zone with plasma heating to even higher temperatures, including to the melting point of iron, such an environment further ensures complete reactions of residual water vapor and CO2 with residual carbon (Huang, [0067]). 
The designing of the microwave heating to result in metallization of Huang corresponds to controlling process operating conditions so that iron ore fragments are heated to a temperature in a range at which there is metallization of the iron ore of claim 3 of the present invention. The heating of the microwave reduction zone at a temperature of 800°C and the in-situ zone to a temperature including the melting temperature of iron of Huang corresponds to heating the iron ore fragments to a temperature in a range of 800-950°C for metallization of the hematite of claim 4 of the present invention. The 50-70% metallization and formation of networked metallic iron of Huang corresponds to the iron ore fragments are reduced to a required degree of metallization and forms a solid state metallic iron product of claim 5 of the present invention.  


Response to Arguments
In response to the amendment to claim 3, the previous claim objection is withdrawn.
Applicant primarily argues:
“Huang operates with particles of iron ore “concentrates” — see paragraph [0058]. Such concentrate particles are really fine material. The subject claims define the use of briquettes of iron ore “fragments”. Iron ore fragments are not concentrate particles. The claimed invention does not work with concentrates even if pulverised to less than 100 mesh.

In addition, in Huang it is the coal in the “primary feedstock’ 105 of a mixture of iron oxide particles and pulverised coal particles that does the reduction/metallisation of the ore. It is not the biomass 117 that forms a layer 118 on top of the layer 114 of the “primary feedstock’. The biomass helps reform process gases to produce more syngas — not do the iron making as is the case in the subject invention. Therefore, Huang operates with a different mechanism to that of the invention.”
Remarks, pg. 6
The Examiner respectfully traverses as follows:
Huang teaches the concentrated fine particles of iron ore, preferably at least finer than 100 mesh (0.15mm), and preferably finer than 325 mesh, are mixed with fine particles of a carbon containing material preferably at least finer than 100 mesh (0.15mm), preferably finer than 200 mesh, i.e., coal or biomass (Huang, [0038]), and a hydrogen-containing compound as fine solid particles, including bituminous coal, where the mixture is used as feed material in the form of loose powdered masses or of agglomerates with a binder, i.e., a briquette of iron ore and binder (Huang, [0058-0059]). It is clear that the agglomerates would include the iron ore particles (0.15mm), the carbon containing particles (0.15mm), i.e., biomass, and the hydrogen-containing particles plus the binder which when formed into the agglomerates would be capable of having a diameter that may overlap with the presently claimed amount. 
Moreover, the specification of the present invention states that the iron ore fragments, can also be referred to as fines, in which the fines are understood to mean fragments of less than 8mm (Specification pg. 6, lines 3-37). Therefore, Huang is capable of operating with agglomerates of a size larger than the 0.15mm size of the individual iron ore particles.

Applicant also argues:
“Therefore, all that Villareal adds to Huang is a different type of preheating step. The skilled person would see Villareal as no more than this. The skilled person would not see the Villareal preheating step as an additional step before the Huang microwave energy heating step 101. In particular, the skilled person would not conclude that it would have been obvious to include the Villareal preheating step before the Huang microwave energy heating step 101. Therefore the combination of Huang and Villareal does not direct one skilled in the art to the claimed process.”
Remarks, pg. 7
The Examiner respectfully traverses as follows:
Applicant is arguing that the microwave heating step of Huang is merely the preheating step for the plasma/electric arc heating step, however, Huang states that the further heating by plasma/electric arc heater turns the DRI into pig iron nuggets (Huang, [0042]), i.e., the microwave heating step is the direct reduction of the iron, an intermediate step, before processing the iron in to pig iron, the final product. Moreover, Villareal provides proper motivation for wanting to preheat the feed material, i.e., to avoid the re-oxidation of the feeding charge, achieve a more cost-effective way to produce steel, reduce the electric demand, and decrease the heating time and overall tap-to-tap time (Villareal, pg. 3, lines 8-13), as stated in the Office Action mailed 10/4/21. See pg. 7.

Applicant also argues:
“However, one skilled in the art would not have turned to Eiselle to modify Huang. Huang requires particles much smaller than Eiselle’s (e.g. finer than 100 mesh (0.014 cm)), and in fact, the preferred aspects are even finer (e.g. 200 mesh (0.0074 cm)). The skilled person reading Huang would understand the importance of operating with iron ore concentrates of small particle sizes to achieve the desired reactions. Even though Huang singly mentions agglomerates in paragraph [0059], Huang does not further define what is meant by such agglomerates. Therefore such isolated disclosure must still be taken in the context of the Huang invention and the teachings that the particle sizes are very small, regardless of whether they a single particles, or an agglomeration of small particles that not look to use much larger pellets described in Eiselle in the Huang process as such particles are clearly magnitudes larger that the particles used in Huang.”
Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
Eisele teaches that, similarly to Huang as discussed above, the mass of ore and reductant material are ore particles and reductant mixed together to form a coherent mass, i.e., agglomerate, and can be bonded together using a binder that had been added to the mass, where the mass has a suitable size of 4-8 cm in diameter (Eisele, Column 5, lines 34-39 and Column 5, line 63-Column 6, line 3). It is clear that the agglomerates of Huang, which include the iron ore particles (0.15mm), the carbon containing particles (0.15mm), i.e., biomass, and the hydrogen-containing particles plus the binder would be of similar composition to the mass of ore and reductant material as taught in Eisele. Therefore, one of ordinary skill in the art could use the pellets as described in Eisele in the process of Huang.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        


/BRIAN D WALCK/Primary Examiner, Art Unit 1738